Citation Nr: 0829819	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-12 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1978 to October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In December 2007, the veteran 
submitted correspondence and copies of VA treatment records.  
In March 2008, his representative submitted command history 
reports of the USS Mississippi.  He waived RO consideration 
of this additional evidence.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2007).  Where the 
claimed stressor is not related to combat, a veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

The record contains a medical diagnosis of PTSD and the 
veteran's recorded statements that he has been agitated since 
a 1995 training incident involving missile firing on the USS 
Mississippi.  The record does not show that the veteran 
participated in combat with the enemy.  The veteran's service 
records show that the veteran served as a torpedo man during 
the period in question.  

In written argument and in testimony before the undersigned 
in December 2007, the veteran alleged that his stressor is 
the incident that happened in 1995 aboard the USS 
Mississippi.  He contends that he was performing his duties 
as a torpedo man when a torpedo was launched unexpectedly.  
He was shocked because he had not heard the usual warnings 
associated with such an exercise.  He testified that he hit 
himself on the torpedo because he was underneath it cleaning 
it at the time.  He testified that it took a few minutes for 
him to calm down and realize it was an exercise.  He 
testified that he saw the medical corpsman who told him to go 
to the petty officers lounge and have a coffee and relax for 
a bit.  The veteran contends that since this incident he has 
been agitated and intolerant of loud noises.  His reactions 
to such noises are a source of conflict in his family and at 
his job with the postal service.  

The veteran also indicated in earlier written communications 
to the RO that he was also claiming that his stressor 
involved the repeated low flying non-enemy planes which 
passed over his ship daily while he was stationed off the 
coast of Bosnia after the missile training.  He was 
repeatedly agitated and disturbed by the sudden loud noise 
these planes made.

The veteran recently submitted command history reports for 
the USS Mississippi showing that in August 1995 the ship 
fired two missiles in the Sea of Crete as part of an exercise 
with the USS Hue City.  

VA treatment records show that the veteran continues to 
receive treatment for psychiatric problems including PTSD and 
bipolar disorder.  PTSD has been reported by history, and 
while the veteran's theory as to a connection between the 
missile incident has been noted, there is no VA medical 
opinion connecting the incident to the diagnosis.

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The U. S. Court of Appeals 
for Veterans Claims (Court) has taken judicial notice of the 
mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of 
PTSD.  The Court acknowledged the change from an objective 
"would evoke . . . in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  See also Cohen v. Brown, 10 Vet. App. 128, 140-
141 (1997).

Under the circumstances, the Board finds that a VA 
examination is warranted to determine whether the veteran has 
PTSD due to a verified stressor.  In this regard, the Board 
considers the veteran's testimony about the missile firing to 
be credible and acknowledges that the USS Mississippi 
conducted missile training exercises in August 1995.  
However, it is for a medical professional to determine 
whether this event, and the subsequent daily fly-overs by 
non-enemy planes, could serve as a stressor for PTSD under 
controlling law.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should make 
arrangements for the veteran to be 
afforded an examination by a psychiatrist 
or a psychologist to determine if he has 
PTSD due to the verified stressor.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

A diagnosis of PTSD should be confirmed 
or ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the specific stressor, must be 
identified.  If PTSD is not diagnosed, 
the examiner should explain why the 
veteran does not meet the criteria for 
this diagnosis.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

